Name: Commission Regulation (EC) NoÃ 1766/2004 of 13 October 2004 amending Regulation (EC) NoÃ 2199/2003 laying down transitional measures for the application in respect of the year 2004 of Council Regulation (EC) NoÃ 1259/1999 as regards the single area payment scheme for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia
 Type: Regulation
 Subject Matter: European construction;  farming systems;  agricultural policy;  cooperation policy
 Date Published: nan

 14.10.2004 EN Official Journal of the European Union L 315/27 COMMISSION REGULATION (EC) No 1766/2004 of 13 October 2004 amending Regulation (EC) No 2199/2003 laying down transitional measures for the application in respect of the year 2004 of Council Regulation (EC) No 1259/1999 as regards the single area payment scheme for the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, Having regard to the Act of Accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, and in particular the first subparagraph of Article 41 thereof, Whereas: (1) Commission Regulation (EC) No 2199/2003 (1) lays down transitional measures for the application in respect of the year 2004 of the single area payment scheme in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia (hereinafter the new Member States). In particular, Article 8(1) provides that payments shall be made once a year within the period from 1 December 2004 to 30 April 2005. (2) In order to avoid possible cash flow difficulties during the 2004 sowing period, due to the transition from the pre-accession support regimes which provided various kinds of support, the date from which the new Member States using the single area payment scheme may start the payments to the farmers in respect of the year 2004 should be 16 October 2004. (3) Regulation (EC) No 2199/2003 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 In Article 8 of Regulation (EC) No 2199/2003, paragraph 1 is replaced by the following: 1. Payments shall be made once a year within the period from 16 October 2004 to 30 April 2005. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 16 October 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 328, 17.12.2003, p. 21. Regulation amended by Regulation (EC) No 1111/2004 (OJ L 213, 15.6.2004, p. 3).